                       Case 1:19-cv-00150-DLF Document 8 Filed 01/25/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                     District
                                             __________       of Columbia
                                                        District  of __________


          Broidy Capital Management LLC et al.                 )
                             Plaintiff                         )
                                v.                             )      Case No.     1:19-cv-00150-DLF
                    Nicholas Muzin, et al.                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiffs Elliott Broidy and Broidy Capital Management LLC                                                  .


Date:          01/25/2019                                                              /s/ Shannen W. Coffin
                                                                                          Attorney’s signature


                                                                                 Shannen W. Coffin (Bar # 449197)
                                                                                     Printed name and bar number
                                                                                   STEPTOE & JOHNSON LLP
                                                                                  1330 Connecticut Avenue, N.W.
                                                                                     Washington, D.C. 20036

                                                                                                Address

                                                                                       scoffin@steptoe.com
                                                                                            E-mail address

                                                                                          (202) 429-6255
                                                                                          Telephone number

                                                                                          (202) 429-3902
                                                                                             FAX number
